Citation Nr: 1527610	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-32 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the spine.

2.  Entitlement to service connection for major depressive disorder.

3.  Entitlement to service connection for paralysis of the sciatic nerve.

4.  Entitlement to service connection for degenerative arthritis. 

5.  Entitlement to service connection for hiatal hernia. 

6.  Entitlement to service connection for lumbosacral strain.

7.  Entitlement to service connection for cervical strain.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran asserts that he was relieved from active duty due to physical disability including the disorders which he is presently claiming.  Service treatment records include an August 1970 separation examination.  The only defect noted on separation was astigmatism.  Service personnel records, which have not been added to the claims file, may shed light on the disability for which the Veteran was relieved from service.  The Bord finds the AOJ should obtain the Veteran's service personnel records.

In January 1991, the Veteran underwent a social work screening.  The examiner noted that the Veteran was oriented in Social Security Administration (SSA) benefits.  However, it is unclear whether the Veteran ever applied for SSA disability benefits, and further clarification is necessary. 

The Board notes that the Veteran filed a claim for degenerative arthritis separate from his claim for degenerative arthritis of the spine.  Additionally, the AOJ denied service connection for early degenerative arthritis of the knees in an August 2011 decision.  It is unclear in what joints the Veteran asserts he has arthritis.  The AOJ should request the Veteran identify which specific joints he is claiming service connection and adjudicate accordingly.   

The Veteran is claiming service connection for degenerative arthritis of the spine, but there is no indication that arthritis of the spine has been diagnosed.  The claims file only includes VA treatment records dated through August 2007.  As any updated treatment records may support the Veteran's claims for service connection, any outstanding VA treatment records should be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request he specify what joints, other than the spine, he is seeking service connection for as degenerative arthritis. 

2.  The AOJ should obtain the Veteran's complete service personnel records.  If any records do not exist or further efforts to obtain them would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  The AOJ should request a copy of any decision(s) to grant SSA benefits to the Veteran, as well as any underlying medical records, and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

4.  The AOJ should obtain any pertinent VA treatment records subsequent to August 2007 and incorporate them into the claims file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

5.  The AOJ must then readjudicate the Veteran's claims for service connection.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

